GOODE, J.
This is an appeal from an order of the circuit court sustaining plaintiff’s motion for new trial of the cause of action stated in his petition. The facts need not be given further than to say a counterclaim was filed by the defendant. There was a verdict for the plaintiff, for $1 on his cause of action and for the defendant for $30 on his counterclaim. Subsequently, on motion of the plaintiff, the court set aside the verdict in his favor on the ground that the assessment of nominal damages was against the weight of the evidence. The verdict on the counterclaim was allowed to stand.
*209The record shows defendant’s bill of exceptions was filed long after the time fixed for filing it by tibe court’s order. His contention that a new trial was erroneously granted can not, therefore, be reviewed as it relates to matter of exception.
The order for new trial is affirmed and the cause remanded.
Bland, P. Jand Reyburn, J., concur.